

115 S1537 RS: Migratory Birds of the Americas Conservation Act
U.S. Senate
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 580115th CONGRESS2d SessionS. 1537IN THE SENATE OF THE UNITED STATESJuly 12, 2017Mr. Cardin (for himself, Mr. Coons, Mr. Van Hollen, Mr. Franken, Mr. Nelson, Mr. Udall, Mrs. Feinstein, Mr. Carper, Mr. Leahy, Mr. Portman, Mr. Whitehouse, Mr. Merkley, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksSeptember 18, 2018Reported by Mr. Barrasso, without amendmentA BILLTo amend the Neotropical Migratory Bird Conservation Act to reauthorize the Act.
	
 1.Short titleThis Act may be cited as the Migratory Birds of the Americas Conservation Act. 2.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
 generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2019 through 2023.
					(b)Use of
 fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..September 18, 2018Reported without amendment